Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 5th of May 2020.
Claims 1-16 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statement filed 05/05/2020 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of mathematical concepts and certain methods of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of obtaining a justified demand for loss (DFL), calculating a value of the extent of loss (EoL) of the justified DFL, and calculating a liability of the justified DFL. This is an abstract idea of mathematical concepts and certain methods of organizing human activities, since it recites a mathematical calculations and commercial interactions, namely cargo loss calculations.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. database, processor).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. database, processor) to obtain data and perform the abstract idea as mentioned above. The additional elements (e.g. database, processor) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. database, processor) amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Similar arguments can be extended to independent claim 9.
Dependent claims 2-8 and 10-16 further define the abstract idea that is present in independent claims 1 and 9, thus correspond to mathematical concepts and certain methods of organizing human activities as presented above. Therefore, the claims 2-8 and 10-16 are directed to an abstract idea. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Thus, claims 1-16 are not patent eligible.  


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 4, 7-9, 11, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thue et al. (hereinafter “Thue”);(US 8,301,517 B1).


As per Claims 1 and 9: 
Thue as shown discloses the following limitations:
obtain a justified demand for loss (DFL);  calculate a value of the extent of loss (EoL) of the justified DFL; and calculate a liability of the justified DFL. (See at least Column 2, Line 32-55, “...managing cargo inspection processes and cargo loss calculations…receiving cargo and voyage information, validating the information, and calculating losses associated with the cargo and voyage...")

As per Claims 3 and 11: 
Thue as shown discloses the following limitations:
wherein the LDAU is further configured to calculate an actual liability (AcLi) of the justified DFL based on the value of the EoL . (See at least Column 2, Line 32-55, “...managing cargo inspection processes and cargo loss calculations…receiving cargo and voyage information, validating the information, and calculating losses associated with the cargo and voyage...")

As per Claims 4 and 12: 
Thue as shown discloses the following limitations:
wherein the AcLi is calculated as the product of a value of the cargo by the EoL. (See at least Column 2, Line 32-55, “...managing cargo inspection processes and cargo loss calculations…receiving cargo and voyage information, validating the information, and calculating losses associated with the cargo and voyage...")

As per Claims 7 and 15: 
Thue as shown discloses the following limitations:
wherein the LDAU is further configured to calculate an accumulated liability of an event. (See at least Column 2, Line 32-55, “...managing cargo inspection processes and cargo loss calculations…receiving cargo and voyage information, validating the information, and calculating losses associated with the cargo and voyage...", where event = voyage)

As per Claims 8 and 16: 
Thue as shown discloses the following limitations:
wherein the accumulated liability of an event is calculated as a sum of the calculated liability of one or more justified DFLs that are associated with the event. (See at least Column 2, Line 32-55, “...managing cargo inspection processes and cargo loss calculations…receiving cargo and voyage information, validating the information, and calculating losses associated with the cargo and voyage...", where event = voyage)







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thue in view of Jones et al. (hereinafter "Jones"); (US 2019/0114714 A1).

As per Claims 2 and 10:
Thue discloses the limitations as shown in the rejections above.  However, Thue does not disclose the following limitation. But, Jones discloses the following limitations:
wherein the LDAU is configured to calculate the EoL by using one or more predictive models. (See at least Paragraphs 0013-0014, “...dynamically determine…a current loss value of the transported cargo...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the cargo management system of Thue the ability to predictive data analysis to determine loss as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function remedy or prevent the additional loss value of the transport cargo…”

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thue in view of Galves et al. (hereinafter "Galves"); (US 2003/0236679 A1).

As per Claims 5 and 13: 
Thue discloses the limitations as shown in the rejections above.  Furthermore, Thue disclose:
wherein the AcLi is calculated as a product of a value of the cargo by the EoL (See at least Column 2, Line 32-55, “...managing cargo inspection processes and cargo loss calculations…receiving cargo and voyage information, validating the information, and calculating losses associated with the cargo and voyage...")
	However, Thue does not disclose the following limitation. But Galves does:
plus a cost of filing the DFL. (See at least Paragraphs 0271, “...then the fee for filing the compliant...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the cargo management system of Thue the ability to predictive data analysis to add filing fee as taught by Galves since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. This would provide sufficient funds to resolve the issues brought up by the filing of the DFL.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thue in view of Amigo et al. (hereinafter "Amigo"); (US 8,560,354 B2).


As per Claims 6 and 14: 
Thue discloses the limitations as shown in the rejections above.  However, Thue does not disclose the following limitation. But, Amigo discloses the following limitations:
wherein the processor calculate the liability of the justified DFL by comparing the value of the AcLi with a value of a maximum insured liability (MaxLi) and selecting a smallest value as the liability of the justified DFL. (See at least Column 7, Line 38-50, “...liability limit thresholds...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the cargo management system of Thue the ability to predictive data analysis to apply the liability limit thresholds as taught by Amigo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. This would help minimize loss taken by the entity providing the loss recovery.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        04/08/2021